DETAILED ACTION

Summary
This Office Action is in response to the Appeal Brief filed July 29, 2021.
In view of the arguments presented in the Appeal Brief filed July 29, 2021, the rejections of claims 1-14 under 35 U.S.C. 103 previously presented in the Office Action sent March 9, 2021 have been withdrawn.
Claims 1-14 are currently pending.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a porous substrate made of a porous insulating material and comprising a conducting portion comprising conducting particles in pores of the insulating material, a first part of the conducting portion having conducting medium and a second part of the conducting portion free of the conducting medium in combination with the other limitations of claim 1. Lindstrom et al. of record teaches a porous substrate but does not teach the claimed second part of the conducting portion free of the conducting medium in combination with the other limitations of claim 1 and it would not have been an obvious modification to achieve the claimed as structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 5, 2021